
	

113 HR 5827 IH: Christmas Tree Tax Exclusion Act
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5827
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. McCaul (for himself, Mr. Jones, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To exclude Choose and Cut Christmas tree producers from the Christmas tree promotion, research, and information order.
	
	
		1.Short titleThis Act may be cited as the Christmas Tree Tax Exclusion Act.
		2.Exclusion of Choose and Cut Christmas tree producers from the Christmas tree promotion, research, and information order
			(a)ExclusionThe Christmas tree promotion, research, and information order contained in part 1214 of title 7,
			 Code of Federal Regulations, and issued by the Secretary of Agriculture
			 pursuant to the Commodity Promotion, Research, and Information Act of 1996
			 (7 U.S.C. 7411 et seq.) shall not apply to any Choose and Cut Christmas
			 tree producer with respect to Christmas trees produced by the producer and
			 sold directly to final consumers.
			(b)DefinitionsIn this section:
				(1)Choose and Cut Christmas tree producerThe term Choose and Cut Christmas tree producer means a producer who produces Christmas trees in the United States, allows consumers to select a
			 Christmas tree for purchase before the Christmas tree is severed or cut
			 from its roots, and sells that Christmas tree directly to the final
			 consumer.
				(2)Christmas treeThe term Christmas tree means any tree of the coniferous species, that is severed or cut from its roots and marketed as a
			 Christmas tree for holiday use.
				(3)ProducerThe term producer means any person who is engaged in the production of Christmas trees in the United States, and who
			 owns, or shares the ownership and risk of loss of the production of
			 Christmas trees or a person who is engaged in the business of producing,
			 or causing to be domestically produced, Christmas trees beyond personal
			 use and having value at first point of sale.
				
